                                                                                            FILED
                                                                                   2020 Jan-31 PM 04:15
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION


 DIANE MIKULIN,                             }
                                            }
       Plaintiff,                           }
                                            }
 v.                                         }   Case No.: 1:19-mc-01590-MHH
                                            }
 LAW SOLUTIONS CHICAGO,                     }
 LLC; UPRIGHT LAW, LLC,                     }
                                            }
       Defendants.                          }


                    MEMORANDUM OPINION AND ORDER

      Ms. Mikulin filed her complaint against defendants Law Solutions Chicago,

LLC and Upright Law, LLC as an adversary proceeding in the United State

Bankruptcy Court for the Northern District of Alabama as part of her Chapter 7

bankruptcy case. Adversary case No. 19-80024. Ms. Mikulin alleges, on behalf of

herself and a nationwide class, that the defendants violated 11 U.S.C. § 526. (Doc.

1-2, p. 7, ¶ 1). Ms. Mikulin would like to litigate her § 526 claims against the

defendants in this district court rather than in the bankruptcy court.

      District courts have “original and exclusive jurisdiction of all cases under title

11” of the Bankruptcy Code. 28 U.S.C. § 1334(a). Pursuant to 28 U.S.C. § 157(a),

a district court may refer a bankruptcy case to bankruptcy court. This Court referred

Ms. Mikulin’s bankruptcy proceeding to the Bankruptcy Court in this district. Ms.
Mikulin asks this Court to withdraw the reference with respect to her complaint

against the defendants because, she argues, resolution of the adversary matter will

“require[] substantial and material consideration of issues of law and fact outside the

[Bankruptcy] Code, such [as] the application of extra-territorial class action

principles [under Rule 23].” (Doc. 11, p. 1).

      After a district court refers a bankruptcy case to a bankruptcy court, 28 U.S.C.

§ 157(d) governs requests to withdraw the reference. The first sentence of § 157(d)

contemplates permissive withdrawal; the second sentence addresses mandatory

withdrawal. Section 157(d) states that a district court:

      may withdraw, in whole or in part, any case or proceeding referred
      under this section, on its own motion or on timely motion of any party,
      for cause shown. The district court shall, on timely motion of a party,
      so withdraw a proceeding if the court determines that resolution of the
      proceeding requires consideration of both title 11 and other laws of the
      United States regulating organizations or activities affecting interstate
      commerce.

28 U.S.C. § 157(d)

      The mandatory withdrawal language in 28 U.S.C. § 157(d) does not apply in

this case. Ms. Mikulin alleges that the defendants violated 11 U.S.C. § 526(a)(4).

(Doc. 1-2, p. 7). A provision of the Bankruptcy Code, § 526 governs restrictions on

debt relief agencies. Because this Bankruptcy Code provision will govern the merits

of Ms. Mikulin’s claim against the defendants, the merits of her claim will not

require analysis of “other laws of the United States.”


                                          2
          Ms. Mikulin argues that withdrawal is mandatory because her request for class

treatment of her § 526 claim raises a substantial question of federal law, namely the

extent to which a bankruptcy court may certify a class action under Rule 23 of the

Federal Rules of Civil Procedure. (Doc. 11, p. 6). Rule 23 is not part of title 11, so

Rule 23 may qualify as “other law[] of the United States,” but Rule 23 does not

“regulat[e] organizations or activities affecting interstate commerce” within the

meaning of § 157(d). Rule 23 is a federal procedural rule designed to help parties

and courts manage litigation. As Rule 1 of the Federal Rules of Civil Procedure

states:

          These rules govern the procedure in all civil actions and proceedings in
          the United States district courts, except as stated in Rule 81. They
          should be construed, administered, and employed by the court and the
          parties to secure the just, speedy, and inexpensive determination of
          every action and proceeding.

Fed. R. Civ. P. 1.

          At some level, litigation impacts organizations and activities affecting

interstate commerce, but impacting is not synonymous with regulating. Under §

157(d), mandatory withdrawal requires, at minimum, the presence of a non-

Bankruptcy Code federal law that has “more than a de minimis effect on interstate

commerce.” In re Rimsat, Ltd., 196 B.R. 791, 797 (N.D. Ill. 1995) (quoting In re

Anthony Tammaro, Inc., 56 B.R. 999, 1007 (D.N.J. 1986), and citing In re Nat’l

Gypsum Co., 145 B.R. 539, 541 (N.D. Tex. 1992)); see also Hatzel & Buehler, Inc.


                                             3
v. Orange & Rockland Utils., Inc., 107 B.R. 34, 38 (D. Del. 1989) (explaining that

OSHA statute is the sort Congress had in mind in enacting § 157(d) because it is

“rooted in the commerce clause”). A federal law has more than a de minimis effect

on interstate commerce if the law creates the substantive rights and duties of the

parties to a lawsuit, and those rights and duties are “essential to resolution of the case

on the merits.” In re Coe-Truman Techs., Inc., 214 B.R. 183, 186 (N.D. Ill. 1997).

Federal laws that “deal[] generally with the organization, jurisdiction, structure, and

procedures of the federal judiciary” do not “regulat[e] organizations or activities

affecting interstate commerce” within the meaning of § 157(d). In re Coe-Truman,

214 B.R. at 186; see also In re Rimsat, 196 B.R. at 797–98.

       Where, as in this case, a plaintiff sues on behalf of herself and others similarly

situated, Rule 23 provides the standard for determining whether a court may certify

a plaintiff class. But Rule 23 does not create the underlying cause of action or govern

the merits of the plaintiff’s claim. Thus, under § 157(d), the presence of a class

certification issue under Rule 23 of the Federal Rules of Civil Procedure does not

trigger mandatory withdrawal of an adversarial proceeding.1



1
 As a practical matter, if the presence of a procedural issue in an adversarial matter could serve as
the basis for mandatory withdrawal of a bankruptcy court reference, district courts would have to
withdraw the reference for virtually every adversarial proceeding, rendering the permissive
component of § 157(d) superfluous. See In re Coe-Truman, 214 B.R. at 186 (noting that a reading
of § 157(d) that allowed procedural or jurisdictional issues to trigger mandatory withdrawal would
lead to many “anomalous” results); In re Rimsat, 196 B.R. at 797 (same). This cannot be what
Congress intended when it enacted § 157(d), and the Court will not read the statute to effect such
                                                 4
       That leaves permissive withdrawal. As noted, under § 157(d), a district court

may withdraw all or any part of a case or proceeding “for cause shown.” 28 U.S.C.

§ 157(d). To determine whether cause exists, the Eleventh Circuit Court of Appeals

has directed district courts to “consider such goals as advancing the uniformity in

bankruptcy administration, decreasing forum shopping and confusion, promoting

the economical use of the parties’ resources, and facilitating the bankruptcy

process.” Dionne v. Simmons (In re Simmons), 200 F.3d 738, 742 (11th Cir. 2000)

(quoting In re Parklane/Atlanta Joint Venture, 927 F.2d 532, 536 n.5 (11th Cir.

1991)). Courts also may consider: “(1) whether the claim is core or non-core; (2)

efficient use of judicial resources; (3) a jury demand; and (4) prevention of delay.”

In re Price, No. 2:06-mc-3317-MHT, 2007 WL 2332536, at *2 (M.D. Ala. Aug. 13,

2007) (quotations and citations omitted).

       Ms. Mikulin argues that permissive withdrawal “would advance the

uniformity of bankruptcy proceedings” and “promote the efficient use of the Parties’

and th[is] Court’s resources” by avoiding “future appeals back to this Court”

concerning Ms. Mikulin’s request for certification of a nationwide class. (Doc. 11,

p. 5). Significantly, Ms. Mikulin has not asked for a limited withdrawal solely for

litigation of the class certification issue. Instead, she has requested withdrawal of




a result. See United States v. Ron Pair Enters., Inc., 489 U.S. 235, 242 (1989) (noting that courts
should interpret the Bankruptcy Code in a way that avoids absurd results).
                                                5
her adversarial action. (Doc. 1). The Bankruptcy Court is familiar with the parties

in the adversary proceeding. See In re White, No. 17-400093-JJR, 2018 WL

1902491, at *1 (Bankr. N.D. Ala. Apr. 19, 2018) (noting adversary proceeding that

previously was filed against Law Solutions Chicago by Bankruptcy Administrator

on behalf of Ms. Mikulin). And the Bankruptcy Court is well-situated to handle Ms.

Mikulin’s § 526 claim efficiently. Actions under 11 U.S.C. § 526 are “core”

proceedings. “Core proceedings are narrow in scope and include only those cases

that implicate the property of the bankruptcy estate and either invoke substantive

rights created by federal bankruptcy law or that exist exclusively in the bankruptcy

context.” Wortley v. Bakst, 844 F.3d 1313, 1318 (11th Cir. 2017) (citing In re

Toledo, 170 F.3d 1340, 1347–48 (11th Cir. 1999)). Thus, judicial economy supports

continued referral to the Bankruptcy Court.

      Moreover, the cases that Ms. Mikulin cites in favor of her motion to withdraw

the reference are cases in which the bankruptcy courts decided the plaintiffs’ motions

for class certification. (Doc. 1, p. 1) (citing In re Finley, 2016 WL 519631, at *1

(Bankr. N.D. Ala. Feb. 9, 2016), and In re Noletto, 244 B.R. 845 (Bankr. S.D. Ala.

2000)). As in those cases, if a party is dissatisfied with the Bankruptcy Court’s

decision on the class certification issue in this case, the party may request an

interlocutory appeal, and this Court may decide whether to hear the issue

interlocutorily on the record developed in the bankruptcy court. 28 U.S.C. § 158(a);

                                          6
see Chrysler Financial Corp. v. Powe, 312 F.3d 1241, 1245–46 (11th Cir. 2002).

Because there may or may not be an appeal (there is no record of an appeal in Finley),

and because this Court may or may not decide that an interlocutory appeal is

warranted if a party requests such an appeal (the district court declined a motion for

interlocutory appeal in Noletto, 2000 WL 726904, at *1 (S.D. Ala. May 1, 2000)),

withdrawal of the reference will not necessarily increase efficiency with respect to

the class certification/subject matter jurisdiction issue.

      For the reasons stated above, the Court denies Ms. Mikulin’s motion to

withdraw the reference. (Doc. 1). The Court will enter a separate order closing this

matter.

      DONE and ORDERED this January 31, 2020.


                                      _________________________________
                                      MADELINE HUGHES HAIKALA
                                      UNITED STATES DISTRICT JUDGE




                                            7
